MEMORANDUM **
In these consolidated appeals, Brian Lee Cox appeals from the consecutive 24-month sentences imposed following revocation of the concurrent terms of supervised release he was serving following guilty-plea convictions for bank robbery and escape. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Cox contends that the district court erred by imposing a sentence at the statutory maximum, well above the advisory Guidelines range, without sufficient consideration of the 18 U.S.C. § 3553(a) factors. He also contends that his sentence is substantively unreasonable. The record reflects that the district court’s explanation for imposing the sentence was sufficient, and that Cox’s sentence is reasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); see also United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.